77708: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-39616: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77708


Short Caption:WYNN VS. THE ASSOCIATED PRESSCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A772715Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:12/24/2018 / Haire, PaulSP Status:Completed


Oral Argument:07/06/2020 at 11:00 AMOral Argument Location:Carson City


Submission Date:07/06/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantSteve WynnNikki L. Baker
							(Peterson Baker, PLLC)
						Todd L. Bice
							(Pisanelli Bice, PLLC)
						Jonathan David Grunberg
							(Former)
						
							(L. Lin Wood, P.C.)
						Tamara Beatty Peterson
							(Peterson Baker, PLLC)
						Nicole Jennings Wade
							(Former)
						
							(L. Lin Wood, P.C.)
						G. Taylor Wilson
							(Former)
						
							(L. Lin Wood, P.C.)
						L. Lin Wood
							(Former)
						
							(L. Lin Wood, P.C.)
						


RespondentAssociated PressChad R. Bowman
							(Ballard Spahr LLP/Washington DC)
						Jay Ward Brown
							(Ballard Spahr LLP/Washington DC)
						Justin A. Shiroff
							(Former)
						
							(Ballard Spahr LLP/Las Vegas)
						Joel E. Tasca
							(Ballard Spahr LLP/Las Vegas)
						


RespondentRegina Garcia CanoChad R. Bowman
							(Ballard Spahr LLP/Washington DC)
						Jay Ward Brown
							(Ballard Spahr LLP/Washington DC)
						Justin A. Shiroff
							(Former)
						
							(Ballard Spahr LLP/Las Vegas)
						Joel E. Tasca
							(Ballard Spahr LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


12/20/2018Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


12/20/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)18-909740




12/20/2018OtherJustice Mark Gibbons disqualified from participation in this matter. Disqualification Reason: Parties. (SC)


12/20/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)18-909742




12/20/2018Filing FeeFiling Fee Paid. $250.00 from Peterson Baker.  Check no. 3391. (SC)


12/24/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul M. Haire. (SC).18-910173




01/09/2019Notice/IncomingFiled Notice of Appearance of Counsel (Joel E. Tasca, Justin A. Shiroff, Jay W. Brown, and Chad R. Bowman for Respondents). (SC)19-01292




01/09/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-01349




01/15/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC).19-02290




01/16/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 15 days transcript request; 90 days opening brief and appendix. (SC).19-02426




01/31/2019Transcript RequestFiled Certificate that No Transcript is Being Requested. (SC)19-04848




04/11/2019MotionFiled Stipulation for Extension of Time to File Opening Brief. (SC)19-16032




04/12/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief due: May 16, 2019. (SC)19-16067




05/08/2019Notice/IncomingFiled Notice of Change of Address (for the Law Firm of Peterson Baker, PLLC). (SC)19-20158




05/08/2019BriefFiled Appellant's Opening Brief. (SC)19-20201




05/08/2019AppendixFiled Joint Appendix - Volume 1 of 2. (SC)19-20202




05/08/2019AppendixFiled Joint Appendix - Volume 2 of 2. (SC)19-20203




05/14/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' Answering Brief due: June 21, 2019. (SC).19-21111




05/29/2019Notice/OutgoingIssued Notice of Justice No Longer Disqualified. Upon further review, Chief Justice Gibbons is no longer disqualified and will be participating in the decision of this appeal. (SC)19-23343




06/21/2019BriefFiled Respondents' Answering Brief. (SC)19-26851




07/11/2019MotionFiled Stipulation for Extension of Time to File Reply Brief. (SC)19-29484




07/11/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Reply Brief due: August 21, 2019. (SC)19-29592




08/21/2019BriefFiled Appellant's Reply Brief. (SC)19-35072




08/21/2019Case Status UpdateBriefing Completed/To Screening. (SC)


09/10/2019Notice/IncomingFiled Notice of Disassociation of Counsel (Justin A. Shiroff is no longer associated as attorney of record for Respondents). (SC)19-37819




02/24/2020Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on April 1, 2020, at 11:00 a.m. in Las Vegas.  Argument shall be limited to 30 minutes. (SC).20-07274




03/11/2020Order/ProceduralFiled Notice Regarding Oral Argument. To minimize and allay concern about exposure to COVID-19, the Supreme Court may, on written request, permit lawyers to participate in oral argument by videoconference. For a request to be granted, the parties' internet capabilities must be compatible with those of the court. A written request for videoconference must be addressed to the Clerk of the Court and filed and served at least 3 business days before the date set for oral argument. (SC).20-09625




03/17/2020Notice/IncomingFiled Notice of Appearance of Counsel for Oral Argument (Chad Bowman to Argue on Behalf of Respondents). (SC).20-10400




03/17/2020Notice/IncomingFiled Respondents' Request for Participate in Oral Argument by Videoconference. (SC).20-10402




03/18/2020Order/ProceduralFiled Order. In keeping with public health precautions recommended in response to COVID-19 and the emergency declared by Governor Sisolak on March 15, 2020, the Nevada Supreme Court and Court of Appeals are postponing all oral arguments until further notice. This includes the arguments scheduled for March 20 and 24 and April 1 and 15. This also includes the public hearing scheduled for April 22 in ADKT 435 and ADKT 553. The court will examine the options for rescheduling or submitting those cases as circumstances develop. The Clerk of the Court is directed to file and serve copies of this order in all cases in which oral argument has been scheduled and to post it on the Court's webpage. (SC).20-10541




03/25/2020MotionFiled Appellant's Motion to Withdraw L. Lin Wood, Esq., Nicole J. Wade, Esq., Jonathan D. Grunberg, Esq. and G. Taylor Wilson, Esq. as Counsel for Appellant Steve Wynn. (SC).20-11472




04/03/2020Order/ProceduralFiled Order Granting Motion to Withdraw. The motion to withdraw filed on March 25, 2020, is granted.  NRAP 46(e)(3).  The clerk shall remove L. Lin Wood, Nicole J. Wade, Jonathan D. Grunberg, and G. Taylor Wilson of L. Lin Wood, P.C., as counsel of record for appellant.  Appellant remains represented by Nikki L. Baker and Tamara Beatty Peterson of Peterson Baker, PLLC.  (SC).20-12769




05/08/2020Order/ProceduralFiled Order Rescheduling Oral Argument. On February 24, 2020, this court entered an order scheduling oral argument in this matter for April 1, 2020, at 11:00 a.m.  Thereafter, argument was postponed due to the coronavirus pandemic.  Argument is rescheduled for July 6, 2020, at 11:00 a.m.  Argument shall be limited to 30 minutes. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of that attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test the capabilities of the connection and video equipment approximately one week prior to argument. (SC).20-17517




05/20/2020Notice/IncomingFiled Appellant's Notice of Appearance (For Oral Argument). (SC)20-19229




06/22/2020Notice/IncomingFiled Respondents' Notice of Supplemental Authorities.  (SC)20-22998




06/22/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-23084




07/06/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 77708. (SC)


10/29/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions."   Before the Court EN BANC, Author:  Cadish, J., Majority:  Cadish/Pickering/Gibbons/Hardesty/Parraguirre/Stiglich/Silver.  136 Nev. Adv. Opn. No. 70.  (SC)20-39616




11/23/2020RemittiturIssued Remittitur. (SC)20-42569




11/23/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


12/18/2020RemittiturFiled Remittitur. Received by District Court Clerk on December 1, 2020. (SC)20-42569





Combined Case View